UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22169 Dreyfus Institutional Reserves Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/09 FORM N-CSR Item 1. Reports to Stockholders. -2- Contents The Funds A Letter from the Chairman and CEO 3 Discussion of Fund Performance 4 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statements of Investments 8 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Information About the Review and Approval of the Funds Management Agreement 28 Board Members Information 32 Officers of the Fund 33 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value The Funds Dreyfus Institutional Reserves Funds A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Institutional Reserves Funds, covering the 12-month period from January 1,2009,through December 31,2009. Most financial assets ended 2009 with healthy returns, but short-term interest rates remained at historical lows as monetary authorities fought to bring the nation and world out of a severe recession and banking crisis. After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009, buoyed by greater manufacturing activity to replenish depleted inventories and satisfy export demand. The slumping housing market also showed signs of renewed life when home sales and prices rebounded modestly. However, economic headwinds remain, including a high unemployment rate and the prospect of anemic consumer spending. While money market yields are unlikely to return to their pre-recession levels anytime soon, we continue to stress the importance of both municipal and taxable money market mutual funds as a haven of price stability and liquidity for risk-averse investors. Is your cash allocation properly positioned for the next phase of this economic cycle?Talk to your financial advisor, who can help you make that determination and prepare for the challenges and opportunities that lie ahead. For information about how the funds performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2010 The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE DISCUSSION OF FUND PERFORMANCE For the period of January 1,2009,through December 31,2009, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2009, the three Dreyfus Institutional Reserves Funds listed below produced the following yields and effective yields: Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Institutional Reserves Money Fund Institutional Shares Hamilton Shares Premier Shares Classic Shares Agency Shares Dreyfus Institutional Reserves Treasury Fund Institutional Shares Hamilton Shares Premier Shares Classic Shares Agency Shares Dreyfus Institutional Reserves Treasury Prime Fund Institutional Shares Hamilton Shares Premier Shares Agency Shares Money market yields remained near historically low levels as the U.S. government and Federal Reserve Board (the Fed) adopted a number of aggressive measures, including historically low short-term interest rates, to address a severe recession and credit crisis. Money Market Yields Remained Near Record Lows 2009 began in the midst of a global financial crisis and severe recession. In response, the Fed had eased monetary policy aggressively, injecting liquidity into the banking system and reducing the overnight federal funds rate to an unprecedented low range of between 0% and 0.25% by the end of 2008.As a result, money market yields fell to historical lows and remained there throughout 2009. The U.S. government responded with a number of its own remedial measures, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through most of the reporting period before ending on September 18, 2009. This measure was designed to promote liquidity in the commercial paper market. Although economic conditions continued to deteriorate in early 2009 as housing markets struggled and job losses mounted, investor sentiment began to improve in March when evidence emerged that credit markets were recovering. Still, the U.S. economy sent mixed signals in the spring. Existing home sales and prices increased in May, but the unemployment rate hit a 26-year high.The U.S. economy contracted at a 0.7% annualized rate between April and June, a much milder decline than the previous quarters 5.5% annualized rate, lending credence to forecasts that the recession was nearing an end. Residential construction improved in July, and August saw the first expansion of manufacturing activity in more than 18 months. Consumer spending increased in August by 1.3%, the largest gain in more than seven years, due in part to the U.S. governments Cash for Clunkers automobile purchasing program. October also experienced gradual economic improvement. Positive news included a return to growth for the U.S. economy, with U.S. GDP expanding at a 2.2% annualized rate in the third quarter, its first quarterly gain in more than a year.While pending home sales reached their highest level in almost three years, distressed sales accounted for more than 30% of those transactions.The unemployment rate moved to 10.2% in October, its highest level since the early 1980s. 4 In November, investors were encouraged by a slight dip in the unemployment rate to 10.0%.The manufacturing sector expanded, and foreclosure activity in the housing sector moderated, with each indicator showing improvement for the fourth straight month. Manufacturing activity expanded for the fifth consecutive month in December, and new orders increased for the sixth straight month, providing further evidence of a mending economy. Retail sales in December were almost 3% higher than one year earlier, suggesting that consumers were spending more freely. While the unemployment rate remained at 10%, double its level at the beginning of 2009, monthly job losses moderated in December to 85,000, down from an average of 691,000 per month during the first quarter. Quality and Liquidity Still Our Priority With yields at historically low levels, most money market funds maintained relatively defensive footings throughout 2009, and the industrys average weighted maturity remained substantially shorter than historical averages. The funds were no exception; we set their weighted average maturity in a position that was roughly in line with respective industry averages for most of the year. We also focused exclusively on money market instruments meeting our stringent credit-quality criteria. Despite continued signs of economic improvement, the Fed has repeatedly indicated that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. In addition, the Treasury Department extended the Troubled Asset Relief Program (TARP) until October 2010 as a precaution against unforeseen problems. Until we see more convincing evidence that the Fed is prepared to raise interest rates, we intend to maintain each funds focus on credit quality and liquidity. January 15, 2010 An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Although each fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in each fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, Dreyfus Institutional Reserves Treasury Funds yields and its effective yields for its Agency shares, Classic shares, Hamilton shares and Premier shares would have been -0.08%, -0.49%, 0.01% and -0.24%, respectively. Had these expenses not been absorbed, Dreyfus Institutional Reserves Treasury Prime Funds yields and its effective yields for its Agency, Hamilton, Premier and Institutional shares would have been -0.11%, -0.01%, -0.28% and 0.02%, respectively. Had these expenses not been absorbed, Dreyfus Institutional Reserves Money Funds yields and its effective yields for its Agency, Classic and Premier shares would have been 0.40% (0.41% effective), 0.03% and 0.28%, respectively. The Funds 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from July 1, 2009 to December 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment  assuming actual returns for the six months ended December 31, 2009 Institutional Hamilton Agency Premier Classic Shares Shares Shares Shares Shares Dreyfus Institutional Reserves Money Fund Expenses paid per $1,000  $ .81 $ 1.06 $ 1.51 $ 1.97 $ 2.02 Ending value (after expenses) $1,001.20 $1,000.90 $1,000.40 $1,000.10 $1,000.00 Dreyfus Institutional Reserves Treasury Fund Expenses paid per $1,000  $ .71 $ .91 $ .96 $ .96 $ .96 Ending value (after expenses) $1,000.20 $1,000.10 $1,000.00 $1,000.00 $1,000.00 Dreyfus Institutional Reserves Treasury Prime Fund Expenses paid per $1,000  $ .66 $ .66 $ .81 $ .76  Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00   Expenses are equal to the Dreyfus Institutional Reserves Money Funds annualized expense ratio of .16% for Institutional Shares, .21% for Hamilton Shares, .30% for Agency Shares, .39% for Premier Shares and .40% for Classic Shares, Dreyfus Institutional Reserves Treasury Funds annualized expense ratio of .14% for
